TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00489-CV


Ciro Rivera, Appellant


v.


Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT
NO. 06-FL-118, HONORABLE KARIN E. BONICORO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellant Ciro Rivera has informed the Court that he no longer wishes to pursue the
instant appeal because his motion for new trial was granted, and he has filed a motion to dismiss. 
We grant the motion and dismiss the appeal.  Tex. R. App. P. 42.1(a).


					__________________________________________
					Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed on Appellant's Motion
Filed:   September 18, 2007